Black, J.
William Glasgow, AnnE. Lane, W. G. Haydock and the St. Louis Paint Manufacturing Company brought this- suit against the city of St. Louis, the mayor thereof, Messrs. Shickle, Harrison and Howard, and the Shickle, Harrison & Howard Iron Company, a corporation, to enjoin them from carrying into execution ordinance 14068 vacating that part of Poplar street, between Twelfth and Fourteenth streets. The circuit court dissolved the temporary injunction and dismissed the petition, and from that judgment the plaintiff appealed.
Twelfth street runs north and south, and the next parallel streets to the west are Thirteenth and Fourteenth streets. Papin street begins at Twelfth street and runs west, crossing Thirteenth and Fourteenth and other streets. Gratiot street is the first street north and Chouteau avenue the first street south of Papin, both running east and west, parallel to the last-named street.
The plaintiffs own the two blocks between Thirteenth and Fourteenth streets, one north and the other south of Papin street. They have improved, and have large manufacturing establishments on, these respective parcels, comprising in all the two blocks. The defendant iron company owns the two blocks between Twelfth and Thirteenth streets, one north and the other south of Papin street; and it is this portion of that street which the ordinance in question vacates. These two blocks are covered by buildings and sheds, and are both used in carrying on the business of manufacturing iron pipe.
In March, 1883, the municipal assembly passed an ordinance vacating and turning over to the iron company that part of Papin street now in question for a period of twenty years, for the consideration of $2,000, and other considerations riot necessary to be mentioned. On the petition of some of the present plaintiffs, the city *203was enjoined from carrying that ordinance into effect. 87 Mo. 678. Subsequently two other bills were introduced before the assembly simply vacating the same part of the street, both of which failed to pass. On the 21st of June, 1887, the municipal assembly passed the.ordinance now in question which is in these words : “ So much of Papin street as lies between Twelfth and Thirteenth streets is hereby vacated as a public street.”
It is alleged in the present petition that the officers and agents of the city combined with the defendants to wrong and injure the plaintiffs and the public by vacating the street and converting the same to private use ; that is to say, to the use of the defendants, the Shickle, Harrison & Howard Iron Company, and pursuant to said combination passed the last-mentioned ordinance.
1. Considerable evidence was received by the trial court showing why and under what circumstances this vacating ordinance was passed. The rule of law is well established that the courts will not inquire into the motives of the legislature in enacting a law, even where fraud and corruption is alleged. Cooley on Const. Lim. [5 Ed.] 225. But the rule is somewhat relaxed as to municipal bodies. Speaking of such bodies it is said: “ We suppose it to be a sound proposition that their acts, whether in the form of resolutions or ordinances, may he impeached for fraud at the instance of persons injured thereby.” 1 Dill. Mun. Corp. [4 Ed.] sec. 311.
Members of both branches of the municipal assembly looked into the facts with care, and say they became satisfied that it would be a public benefit rather than a harm to close the street. The street commissioner says there had been no public demand for the street for ten years. The vacated part of the street lies in a manufacturing district, where the streets are unnecessarily close, according to other evidence. There is no doubt but the municipal assembly, in enacting the ordinance, intended to aid and foster a large manufacturing industry; but it is equally clear that the ordinance was passed with due *204regard to the public interests. The evidence entirely fails to show any fraud on the part of the city authorities, or any combination to injure anyone. Nor does-the evidence show that the ordinance was an unreasonable one. Whether the street should be kept open or vacated was purely a matter of expediency, and that was a question for the municipal assembly and not the-courts to decide. State v. Clarke, 54 Mo. 36; The Springfield Ry. Co. v. The City of Springfield, 85 Mo. 676; Kittle v. Fremont, 1 Neb. 328.
2. The charter of the city of St. Louis gives the-mayor and assembly power, by ordinance, “to establish, open, vacate, alter, widen * * * all streets, sidewalks,, alleys,” etc. Under such a power the municipal assembly may vacate a street or part of a street without any judicial determination. And such a power, “when exercised with due regard to individual rights, will not be-restrained at the instance of a property-owner claiming that he is interested in keeping open the streets dedicated to the public.” 2 Dillon, Mun. Corp. [4 Ed.] sec. 666.
There is no doubt but. a property-owner has an easement in a street upon which his property abuts, which is special to him, and should be protected ; but here the plaintiffs own no property fronting or abutting on the part of the street which was vacated. Their property is surrounded by streets not touched or affected by the vacating ordinance. They will be obliged to go a little further to reach Twelfth street, but that is an inconvenience different in degree only from that suffered'by all other persons, and it furnishes no ground whatever for injunctive relief. Bailey v. Culver, 84 Mo. 531.
Nor are the plaintiffs entitled to any relief by reason of the clause in the present constitution which declares “that private property shall not be taken or damaged for public use without just compensation.” To entitle them to relief because their property will be *205damaged, though not taken, they must show a special injury. Here, there is no physical interference with their property, nor is any right or easement connected therewith, or annexed thereto, affected. They will, therefore, suffer no injury which is special or peculiar to them. The inconvenience, if any in reality there is, is the same as that cast upon other persons. For these reasons the constitutional amendment furnishes them no ground for complaint. Rude v. St. Louis, 93 Mo. 408; Fairchild v. St. Louis, 97 Mo. 85; Van DeVere v. Kansas City, ante, p. 83; City of Chicago v. Building Ass’n, 102 Ill. 379; Hesing v. Scott, 107 Ill. 600.
It must be remembered that the city is here pursuing a power to vacate streets, conferred upon it in express terms, so that Cummings v. St. Louis, 90 Mo. 265, and some other cases cited by the appellants, have no application whatever to this controversy.
It appears Mary E. Lane and her husband, William Carr Lane, both now deceased, and the present plaintiff, Ann E. Lane, by a plat dated the twenty-first of June, 1854, dedicated Papin street to public use from Twelfth to Fourteenth streets, except about forty-three feet thereof next to Twelfth street. The wife of the plaintiff, William Glasgow, is the daughter of said Mary E. and William Carr Lane, and, we suppose, inherited the interest in the two blocks between Thirteenth and Fourteenth streets, now owned by the Glasgows. The iron company acquired title to the two blocks owned by it through the Lanes. These facts do not, in the least, modify or affect the conclusion before stated. The city has the power to vacate streets, and in the exercise of this power it can make no difference whether the public acquired the particular street by condemnation or by dedication. In either case it is for the municipal assembly to say whether the public interest requires the street to be kept open. It is very true that the question, whether a certain use is public or private, is a question *206for the courts to determine. But it is for the assembly to say whether á given street shall be opened or vacated.
The further fact that one of the present plaintiffs was a party to the plat which dedicated the street to public use is wholly immaterial. The question as to whom the. street will revert is not before us, and as to that we express no opinion whatever.
The judgment is affirmed.
All concur, except Barclay, J., who did not participate in the judgment In this court.